

115 HR 3022 IH: To prohibit the awarding of discretionary grants to institutions of higher education that will use the grant award for indirect costs.
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3022IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit the awarding of discretionary grants to institutions of higher education that will use the grant award for indirect costs. 
1.Limiting indirect costs 
(a)In generalNotwithstanding any other provision of law, the head of an agency may not distribute any grant to an institution of higher education under a competitive discretionary grant program if any part of the grant is used for indirect costs. (b)DefinitionsIn this section: 
(1)Administration costsThe term administration costs means general administration and general expenses, such as the salaries and expenses of executive officers, personnel administration, and accounting. (2)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.  
(3)Indirect costsThe term indirect costs means with respect to a grant, the facilities costs, administration costs, and other costs incurred for a common or joint purpose not readily assignable to the grant objectives. (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(5)Facilities costsThe term facilities costs means depreciation and use allowances on buildings, equipment and capital improvement, interest on debt associated with certain buildings, equipment and capital improvements, and operations and maintenance expenses. 